DETAILED ACTION
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Stryjewski (US 5,424,736) and Guo et al. (US 10,103,742) are considered as the closet prior art to the claimed invention. Stryjewski a 4-bit latched R-2R neural network ADC, comprising: a sample and hold 28, the output of the S/H 28 is directly connected t each of the positive inputs of the voltage comparators 30-33. There is one comparator for each bit of desired resolution. A reference voltage is applied to each of the negative inputs of the comparators 30-33 via the R-2R resistor network 35. The outputs from the comparators 30-35 are applied to the inputs of a 4-bit register 38. Higher-order outputs from the register 38 feed-forward through the R-2R resister network and alter the reference voltages for the inputs of low-order comparators 31-33 (col. 3, lines 49-65). Guo et al. (Fig.) discloses a multi-stage hybrid ADC, comprising: a block diagram of a multi-stage hybrid ADC with flash and SAR stages. Three stages 160, 161, and 164, are used to provide a 14-bit resolution. SAR first stage 160 includes SAR ADC 60 that converts input analog voltage VIN over several clock cycles. Flash second stage 162 uses flash ADC 62 to quickly convert the analog voltage output from SAR first stage 160. SAR final stage 164 includes SAR ADC 64 that generates a final set of P digital bits over several successive clock cycles. The digital error correction logic is configured to combine and correct the digital outputs from the three stages 160, 162, and 164 (col. 2, lines 44-53). 

	Regarding claims 1-10, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim 

	Regarding claims 11-20, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “converting a residue analog input signal of said analog input signal, using a second ADC stage comprising a trainable neural network layer, into a second n-bit digital output representing said residue signal; and combining said first and second n-bit digital outputs to generate a combined digital output representing said analog input signal” is not found in the prior art of record. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809